      Case 2:14-cr-00022-MLCF-DEK Document 890 Filed 01/02/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                       *           CRIMINAL NO. 14-22

 v.                                             *           SECTION: “F”

 PETER M. HOFFMAN                               *
 MICHAEL P. ARATA
                                                *

                                         *      *       *

                      UNITED STATES’ OPPOSITION TO
             PETER HOFFMAN’S MOTION TO CONTINUE SENTENCING

        On October 2, 2019, counsel for Peter Hoffman, Philip H. Stillman, petitioned this Court

to appear pro hac vice through counsel for Susan Hoffman. Rec. Doc. 842. On October 3, 2019,

this Court continued Peter Hoffman and Michael Arata’s sentencing date to its current setting of

January 8, 2020. Rec. Doc. 847. At that time, the Court ordered all parties to file memoranda on

all sentencing related issues by October 30, 2019. All briefing for Peter Hoffman’s motion for a

sentencing hearing on intended loss, the defendants’ discovery motions, and the defendants’

motion to vacate forfeiture had been previously filed, and oral argument was set for November 20,

2019.

        Up until the time Mr. Stillman enrolled, Peter Hoffman, a Yale educated attorney, chose to

represent himself (and continues to do so), at least since mandate issued on October 25, 2018. Rec.

Doc. 792. Hoffman has authored numerous briefs throughout this case, and appeared on his own

behalf at oral argument. Indeed, at the November 20, 2019 oral argument, Mr. Stillman was absent

and Peter Hoffman argued on his own behalf.

        To the Court’s and the government’s surprise, at the December 20, 2019 hearing, for the

first time, Mr. Stillman appeared and orally requested a continuance of the long scheduled January
      Case 2:14-cr-00022-MLCF-DEK Document 890 Filed 01/02/20 Page 2 of 5



8, 2019 sentencing. During the numerous rounds of briefing deadlines and oral argument, there

was no mention of any scheduling conflicts.

         On December 27, 2019, the government received a discovery letter from Mr. Stillman via

email. See December 27, 2019 email and letter, attached as Exhibit A. 1 Then, on December 31,

2019 at 3:30 p.m., Mr. Stillman filed the instant motion to continue (Rec. Doc. 888) urging three

justifications: 1) his six week vacation, 2) his supplemental briefing regarding intended loss, 3)

and yet another Brady motion to be filed January 3, 2020. None of these justifications warrant a

continuance.

1.       Mr. Stillman’s Untimely Notice of His Vacation

         At no time prior to December 20, 2019 did Mr. Stillman raise this issue, although he had

been enrolled in the case for almost three months. Throughout all of the briefing and deadlines set

by this Court, no conflicts regarding the sentencing date were raised. As this Court noted at the

December 20, 2019 oral argument, Mr. Stillman should not have agreed to representation if he

could not comply with the deadlines. 2 After oral argument, Mr. Stillman waited 10 days and filed

his continuance request late in the day on New Year’s Eve. Except for his vacation plans, none of

the other reasons for a continuance contained in his motion (additional briefing, discovery,

witnesses) were mentioned during the December 20, 2019 oral argument.

         Peter Hoffman chose to represent himself throughout these proceedings, and has authored

the briefs and objections to the PSR that are before this Court. Sentencing should proceed as

scheduled.




1
  The letter attached to the December 27, 2019 email was dated December 24, 2019. The government responded on
January 2, 2020, stating that it had complied with all discovery obligations. See January 2, 2020 letter attached as
Exhibit “B.”
2
  Furthermore, if Mr. Stillman planned this vacation after being aware of the Court’s deadlines, he did so at his own
peril.


                                                          2
     Case 2:14-cr-00022-MLCF-DEK Document 890 Filed 01/02/20 Page 3 of 5




2.     Supplemental Briefing Regarding Intended Loss

       As has been detailed in the numerous briefs filed by the government, and will be further

detailed in the government’s supplemental brief on intended loss ordered by the Court to be filed

tomorrow, intended loss is now settled as a result of mandate, law of the case, and waiver – it is

no longer subject to further litigation or evidentiary hearings outside of the express directives of

the Fifth Circuit. There is no merit to this reason for a continuance.

3.     Hoffman’s New Motion to Vacate Convictions

       This Court ordered that all sentencing-related briefing be submitted by October 30, 2019.

Hoffman’s proposed motion is untimely and should not be entertained as a reason for further delay.

Furthermore, the government has repeatedly briefed the issues regarding Hoffman’s alleged

“Brady violations.” The arguments are cumulative and have been flatly rejected by the Fifth Circuit

and the Jury. Hoffman’s continued attempts to steer the focus of this case away from the specific

examples of deceit, misrepresentation, and concealment focused on by the government, the jury,

and Fifth Circuit should not be entertained.

4.     Delay Tactics to Obtain Discovery Should Not Be Entertained

       These last minute motions being filed by Hoffman on the eve of sentencing are delay

tactics. Both the vacation request and the new Motion to Vacate should have been filed months

ago. These issues have been repeatedly briefed by the parties, and no further briefing is necessary.

       In any event, what Hoffman really wants is time to conduct improper discovery outside of

the strictures imposed in habeas proceedings. As evidenced by his motion to continue, and the

December 27, 2019 discovery letter that Hoffman fails to mention in the instant motion, Hoffman’s

true intention is to delay these proceedings and go on an extensive “fishing expedition” into areas




                                                  3
     Case 2:14-cr-00022-MLCF-DEK Document 890 Filed 01/02/20 Page 4 of 5



well outside the bounds of the current posture of this case and applicable law. There has been no

legitimate challenge to the government’s extensive briefing regarding the unavailability of

discovery outside of meeting the strictures of post-sentencing habeas proceedings - even Arata has

acquiesced on this point. It also bears mentioning that Arata sees no reason to delay his own

sentencing and does not join in Hoffman’s reasons for doing so. See Rec. Doc. 889.

                                         CONCLUSION

       Waiting to inform the Court of his counsel’s six week vacation and his anticipated Motion

to Vacate until the eve of sentencing is a delay tactic that should not succeed. Hoffman’s arguments

regarding intended loss are no reason to continue the sentencing because they are barred by

mandate, law of the case, and the waiver doctrine. To the extent Hoffman is seeking discovery, his

requests are procedurally improper and substantively irrelevant.



                                                     Respectfully submitted,

                                                     MICHAEL M. SIMPSON
                                                     Attorney for the United States Acting
                                                     Under the Authority Conferred by
                                                     28 U.S.C. § 515.

                                                     s/ G. Dall Kammer
                                                     G. DALL KAMMER (26948)
                                                     ANDRE J. LAGARDE
                                                     Assistant United States Attorneys
                                                     650 Poydras Street, Suite 1600
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 680-3168
                                                     Email: dall.kammer@usdoj.gov




                                                 4
     Case 2:14-cr-00022-MLCF-DEK Document 890 Filed 01/02/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 2, 2020, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system, which will send a notice of electronic filing to all defense
counsel of record.
                                                      s/ G. Dall Kammer
                                                      G. DALL KAMMER
                                                      Assistant United States Attorney




                                                 5
